DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on June 12, 2020.  
Claims 1-17 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-17 are objected based on improper order of claims. Per MPEP 608.01(i)(g), “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable, 37 C.F.R. 1.75 (i)”. Appropriate correction is required

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “armrest moving device” in claims 1 and 17.
Claims 1 and 17 recite “armrest moving device”, which is a generic placeholder, “configured to move an armrest” is the functional language, and no structural modifier is stated in the claims or specifications. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “occupant center-of-gravity detecting device” in claims 1 and 17 which is being interpreted in light of claims 9-12, which state “the occupant center-of-gravity detecting device comprises any of a camera, a load sensor, or a pressure sensor”. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite an “armrest moving device”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-17 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed June 12, 2020. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has used the generic placeholder term “armrest moving device”, and this statement indicates that the invention is different from what is defined in the claim(s) because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
Claim limitation “armrest moving device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure as the disclosure is devoid of any structure that performs the functions of the “armrest moving device”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (JP2018172002A) in view of Osmer et al. (US 6250671 B1) in further view of Jaradi et al. (US 9573497 B2).
Regarding claims 1-17:
With respect to claims 1 and 17, Nagasawa teaches:
a collision predictor configured to predict a collision of the vehicle; (“The driving unit 3 is driven when a collision occurs or when it is predicted that a collision occurs. In the present embodiment, the detection unit 5 detects collision or collision prediction.” [0022]) 
a main airbag configured to deploy toward an occupant from a front of the vehicle when the collision predictor predicts a collision of the vehicle; (“a front airbag deployed from a steering wheel protects an occupant by catching the occupant at a point where the occupant has moved forward due to the impact at the time of a collision” [0004], “In the present embodiment, the detection unit 5 detects collision or collision prediction.” [0022])
an armrest moving device configured to move an armrest; (“an armrest capable of suppressing an increase in an injury value of an upper body caused by a forward movement of an occupant at the time of a collision by forcibly moving an armrest, particularly a part of an occupant's body.” [0001]) 
Nagasawa does not teach, but Osmer teaches: 
an occupant center-of-gravity detecting device configured to detect a position of a center of gravity of the occupant; (“The controller means calculates a center of gravity of the seat occupant to locate the position of the occupant in the seat” (column 2, lines 54-56) 
Nagasawa further teaches a deployment controller configured to cause, when the collision predictor predicts a collision of the vehicle, the armrest moving device to move the armrest upward (“By extending the forearm portion of the occupant P upward in a state of being lifted upward, when the occupant P moves forward, the direction of the forearm portion of the occupant P tends to be pushed forward without being shaken… Therefore, it is possible to satisfactorily suppress an increase in the injury value of the occupant's upper body which may be caused by the forward movement of the occupant P at the time of a collision, so that the protection of the occupant P by the armrest 11 is achieved.” [0037]). However, Nagasawa does not teach, but Osmer teaches to guide the center of gravity of the occupant into a proper range on a basis of the position of the center of gravity of the occupant detected by the occupant center-of-gravity detecting device (“The air bag controller 36 controls deployment of airbag 22 based upon the occupants weight, position and the crash sensor signal… The occupants position is determined by calculating the center of gravity of the seat occupant. The center of gravity is calculated by controller 36.” (column 5, lines 16-20), “At step 104, the controller uses the sensor data to calculate a center of gravity, total weight and seat angle. At step 106, the center of gravity is compared to determine if it is outside of zone 37.” (column 6, lines 13-15)) in which a center of gravity of an occupant can be detected to be in a proper range in order to determine an aspect of the vehicle controls. However, neither Nagasawa or Osmer teaches, but Jaradi teaches subsequently cause the armrest moving device to remove the armrest, and thereafter, cause the main airbag to deploy; (“Upon the occurrence of or during such adverse event, the armrest may be quickly retracted to increase the gap between the occupant and the door trim for proper side airbag deployment and improved safety.” (column 2, lines 46-50)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)) and with Jaradi’s retractable armrests because (“This design also helps re-position the armrest away from the vulnerable zones of the occupant such as ribs and thereby improve occupant performance and safety.” See Jaradi (column 2, lines 46-50)).

With respect to claim 2, Nagasawa in combination with Osmer and Jaradi, as shown in the rejection above, discloses the limitations of claim 1.
The combination of Nagasawa, Osmer, and Jaradi teaches a seat and armrest occupant protection device of claim 1. Nagasawa further teaches:
the armrest comprises a pair of right and left armrests; (“the armrest according to the present invention is an armrest provided on a side of a seat on which an occupant of a vehicle is seated, a pair of armrests are provided on both left and right sides of an occupant” [0006]) 
the deployment controller is configured to cause the armrest moving device to move upward only an armrest, among the pair of right and left armrests, over which the center of gravity of the occupant is determined by the occupant center-of-gravity detecting device to shift, to guide the center of gravity of the occupant into the proper range; (“In the armrest according to the present invention, it is preferable that the driving unit moves the side portion upward.” [0008], “When the drive signal is input, the third drive unit 303 causes the slide portion 21 to move upward along the groove portion 103 by applying power to the connection portion between the rear portion 41 and the slide portion 21.” [0033]). 
However, Nagasawa does not teach but Osmer teaches the occupant center-of-gravity device (“At step 104, the controller uses the sensor data to calculate a center of gravity, total weight and seat angle. At step 106, the center of gravity is compared to determine if it is outside of zone 37.” (column 6, lines 13-15)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests and Jaradi’s retractable armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)). 

With respect to claims 3-4, Nagasawa in combination with Osmer and Jaradi, as shown in the rejection above, discloses the limitations of claims 1-2.
The combination of Nagasawa, Osmer, and Jaradi teaches a seat and armrest occupant protection device of claims 1-2. Nagasawa further teaches the deployment controller is configured to cause the armrest moving device to move the armrest upward, and subsequently cause the armrest moving device to remove the armrest after movement of the center of gravity of the occupant into the proper range is detected by the occupant center-of-gravity detecting device; (“In the armrest according to the present invention, it is preferable that the driving unit moves the side portion upward.” [0008], “When the drive signal is input, the third drive unit 303 causes the slide portion 21 to move upward along the groove portion 103 by applying power to the connection portion between the rear portion 41 and the slide portion 21.” [0033]). 
However, Nagasawa does not teach the removal of the armrests but Jaradi teaches (“Upon the occurrence of or during such adverse event, the armrest may be quickly retracted to increase the gap between the occupant and the door trim for proper side airbag deployment and improved safety.” (column 2, lines 46-50)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests and Osmer’s center-of-gravity sensors with Jaradi’s retractable armrests because (“This design also helps re-position the armrest away from the vulnerable zones of the occupant such as ribs and thereby improve occupant performance and safety.” See Jaradi (column 2, lines 46-50)). 

With respect to claims 5-8, Nagasawa in combination with Osmer and Jaradi, as shown in the rejection above, discloses the limitations of claims 1-4.
The combination of Nagasawa, Osmer, and Jaradi teaches a seat and armrest occupant protection device of claims 1-4. Nagasawa further teaches the deployment controller is configured not to cause the armrest moving device to remove the armrest in a case where movement of the center of gravity of the occupant into the proper range is not detected by the occupant center-of- gravity detecting device in a predetermined time after upward movement of the armrest; (“In the armrest according to the present invention, it is preferable that the driving unit moves the side portion upward.” [0008], “When the drive signal is input, the third drive unit 303 causes the slide portion 21 to move upward along the groove portion 103 by applying power to the connection portion between the rear portion 41 and the slide portion 21.” [0033]). 
However, Nagasawa does not teach the occupant center-of-gravity device, Osmer teaches (“At step 104, the controller uses the sensor data to calculate a center of gravity, total weight and seat angle. At step 106, the center of gravity is compared to determine if it is outside of zone 37.” (column 6, lines 13-15)) which a center of gravity of an occupant can be detected to be in a proper range in order to determine an aspect of the vehicle controls. While Osmer does not explicitly teach using a predetermined time, it does teach making a different vehicle control decision based on whether an occupant’s center of gravity is in the correct position. If the occupant’s center of gravity is not in a correct determined position, then the vehicle controls take a different action (see e.g. (column 2, lines 55-60)). Thus, it would have been obvious to a person of ordinary skill in the art to use a predetermined time to determine the armrest position based on the occupant’s center of gravity to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system uses a predetermined time. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests and Jaradi’s retractable armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)). 

With respect to claims 9-12, Nagasawa in combination with Osmer and Jaradi, as shown in the rejection above, discloses the limitations of claims 1-4.
The combination of Nagasawa, Osmer, and Jaradi teaches a seat and armrest occupant protection device of claims 1-4. Nagasawa does not teach but Osmer teaches the occupant center-of-gravity detecting device comprises any of a camera, a load sensor, or a pressure sensor; (“The center of gravity is calculated by controller 36. Calculating the center of gravity using four load cells” (column 5, lines 19-21), “Several sensors are fixedly located in a weight path of the vehicle seat. The sensors are located between a seat bottom and a vehicle floor. The sensors are located substantially near an outer perimeter of the seat, each sensor provides an electrical output signal representative of the weight applied by the vehicle occupant at the sensor location.” (column 2, lines 45-51)). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests and Jaradi’s retractable armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)). 

With respect to claims 13-16, Nagasawa in combination with Osmer and Jaradi, as shown in the rejection above, discloses the limitations of claims 1-4.
The combination of Nagasawa, Osmer, and Jaradi teaches a seat and armrest occupant protection device of claims 1-4. Nagasawa does not teach but Osmer teaches the deployment controller is configured not to cause the armrest moving device to move the armrest but to cause the main airbag to deploy in a case where the position of the center of gravity of the occupant detected by the occupant center-of-gravity detecting device is located at a predetermined position; (“The air bag controller 36 controls deployment of airbag 22 based upon the occupants weight, position and the crash sensor signal. The occupants total weight can be calculated by summing the weights at the four individual sensors. The occupants position is determined by calculating the center of gravity of the seat occupant.” (column 5, lines 16-20), “Controller 36 uses the location of the center of gravity (Xcg, Ycg) to determine the occupants location in seat 33. If the occupant's center of gravity is within a zone 37 of seat bottom 35, the air bag is deployed with full force.” (column 5, lines 42-45)) in which a center of gravity of an occupant can be detected to be in a proper range in order to deploy an airbag.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Nagasawa’s moving armrests and Jaradi’s retractable armrests with Osmer’s center-of-gravity sensors (“to provide a reliable and cost-effective automobile seat occupant sensor and airbag control system for detecting the location and weight of a person in car seat” See Osmer (column 2, lines 34-36)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Breed et al. (US 20070193811 A1) is pertinent because “FIG. 51 is a side view with parts cutaway and removed of a vehicle showing the passenger compartment containing a driver and a preferred mounting location for an occupant position sensor for use in side impacts and also of a rear of occupant's head locator for use with a headrest adjustment system to reduce whiplash injuries in rear impact crashes.” [0133], “The circuit is arranged to consider a deployment threshold which varies based on the determined position of the occupant. Further, the circuit is arranged to assess the probability that a crash requiring deployment of the airbag is occurring and analyze the assessed probability relative to the threshold whereby deployment of the airbag is enabled only when the assessed probability is greater than the threshold.” [0209]) which pertains to an occupant protection device and system for a vehicle which detects the position of the occupant and adjusts the seat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662            

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662